Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 1 of 29 Page ID #:1090




  1 Laurence M. Rosen, Esq. (SBN 219683)
    THE ROSEN LAW FIRM, P.A.
  2
    355 South Grand Avenue, Suite 2450
  3 Los Angeles, CA 90071
    Telephone: (213) 785-2610
  4
    Facsimile: (213) 226-4684
  5 Email: lrosen@rosenlegal.com
  6
      Lead Counsel for Lead Plaintiffs
  7
  8 [additional counsel on signature page]
  9                         UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA

 11                                            Case No.: 2:18-cv-07469-PSG-PLA
 12 ADAM VIGNOLA, Individually and On
    Behalf of All Others Similarly Situated,   SECOND AMENDED CLASS
 13                                            ACTION COMPLAINT FOR
 14              Plaintiff,                    VIOLATIONS OF THE FEDERAL
                                               SECURITIES LAWS
 15               v.
 16
      FAT BRANDS, INC., ANDREW A.              JURY TRIAL DEMANDED
 17   WIEDERHORN, RON ROE, JAMES
 18   NEUHAUSER, EDWARD H. RENSI,
      FOG CUTTER CAPITAL GROUP INC.,
 19   and TRIPOINT GLOBAL EQUITIES,
 20   LLC,

 21               Defendants.
 22
 23
 24
 25
 26
 27
 28
                         SECOND AMENDED CLASS ACTION COMPLAINT
                       FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 2 of 29 Page ID #:1091




  1        Lead Plaintiffs Charles Jordan and David Kovacs (“Plaintiffs”) individually and
  2 on behalf of all other persons similarly situated, by Plaintiffs’ undersigned attorneys,
  3 for Plaintiffs’ second amended complaint against Defendants (defined below), allege
  4 the following based upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts,
  5 and information and belief as to all other matters, based upon, inter alia, the
  6 investigation conducted by and through Plaintiffs’ attorneys, which included, among
  7 other things, a review of the Defendants’ public documents, conference calls and
  8 announcements made by Defendants, United States Securities and Exchange
  9 Commission (“SEC”) filings, wire and press releases published by and regarding FAT
 10 Brands, Inc. (“FAT Brands” or the “Company”), analyst reports, news articles and
 11 information readily obtainable on the Internet. Plaintiffs believe that substantial
 12 evidentiary support will exist for the allegations set forth herein after a reasonable
 13 opportunity for discovery.
 14                              NATURE OF THE ACTION
 15        1.     This is a securities class action on behalf of all persons who purchased
 16 FAT Brands common stock pursuant to FAT Brands’ October 23, 2017 initial public
 17 stock offering (the “IPO”), seeking to pursue remedies under the Securities Act of 1933
 18 (the “Securities Act”).
 19        2.    This lawsuit asserts strict liability claims under sections 12(a)(2) and 15
 20 of the Securities Act. Section 12(a)(2) provides buyers of securities an express remedy
 21 for material misstatements or omissions made by any seller or solicitor in connection
 22 with the offer or sale of the issuer’s securities involving a prospectus or oral
 23 communications. Section 15 extends joint and several liability to those who controlled
 24 any person or entity held liable under § 12(a)(2). Plaintiffs expressly disclaim any
 25 allegations or inference of fraud or intentional wrongdoing as to the claims asserted
 26 herein.
 27
 28
                                          -1-
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 3 of 29 Page ID #:1092




  1        3.     As alleged herein, Defendants are responsible for false and misleading
  2 statements and omitting material facts in connection with Fat Brands’ IPO.
  3 Specifically, Defendants authorized or signed the Registration Statement for the IPO
  4 and an Offering Circular (collectively, the “Offering Documents”) and/or participated
  5 in making false and misleading statements and omitting material facts in connection
  6 with the IPO roadshow. Accordingly, Plaintiffs bring claims against FAT Brands,
  7 certain of FAT Brands’ executive officers and directors who signed the Offering
  8 Circular and/or authorized and/or participated in making the false or misleading
  9 statements and omissions contained therein and in connection with the IPO roadshow
 10 (as identified below), and Defendant TriPoint Global Equities, LLC (“TriPoint”),
 11 pursuant to §§12 and 15 of the Securities Act.
 12        4.     FAT Brands’ IPO was engineered primarily by Defendant Fog Cutter
 13 Capital Group, Inc. (“FCCG”) and its CEO and controlling shareholder, Defendant
 14 Andrew W. Wiederhorn.
 15        5.     Wiederhorn had previously pleaded guilty to two felonies and was
 16 sentenced to 18 months imprisonment and over $2 million in restitution and fines.
 17        6.     FCCG had been publicly listed on NASDAQ, but was delisted for actions
 18 contrary to the public interest when it gave Wiederhorn a bonus matching his restitution
 19 payment as part of a financial package worth approximately $4.75 million upon his
 20 guilty plea and imprisonment, and on top of that allowed him to retain his titles and
 21 responsibilities with FCCG. FCCG was then delisted again, this time from the OTC
 22 Bulletin Board, when its Fatburger subsidiaries declared bankruptcy after FCCG was
 23 unable to obtain financing in connection with a string of acquisitions, substantially
 24 identical to the acquisition plan FAT Brands proposed to undertake.
 25        7.     FCCG opted to conduct FAT Brands’ IPO as a Regulation A+ offering
 26 instead of a traditional offering because a Regulation A+ offering involves a more
 27 streamlined, expedited review process. In a Regulation A+ offering, a company is
 28
                                          -2-
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 4 of 29 Page ID #:1093




  1 required to make its offering memorandum public just 21 days prior to SEC
  2 qualification, with a lower level of scrutiny than for a traditional public offering.
  3         8.    Defendants made material misleading statements and omissions in the
  4 Company’s Offering Documents and in roadshow presentations promoting the IPO.
  5 Specifically, Defendants failed to disclose and misrepresented that (1) FCCG had
  6 previously been delisted from NASDAQ in light of FCCG’s one-sided agreements with
  7 Wiederhorn, allowing Wiederhorn to exercise substantial influence over the company
  8 during his incarceration and compensating him approximately $4.75 million to do so;
  9 and (2) FCCG and FAT Brands’ leadership team had previously run the Fatburger
 10 subsidiaries into bankruptcy in connection with the attempt to undertake an acquisition
 11 spree much like the one they were undertaking at FAT Brands at the time of the
 12 Company’s IPO, resulting in FCCG’s stock being delisted a second time.
 13         9.    The IPO raised gross proceeds of $24 million, selling two million shares
 14 of FAT Brands common stock at $12 per share.
 15         10.   Investors were fooled by Defendants’ misleading disclosures and suffered
 16 damages after purchasing FAT Brands common stock pursuant to the IPO. The price
 17 of FAT Brands common stock has plummeted since the IPO and currently trades at less
 18 than half its IPO price of $12.
 19                             JURISDICTION AND VENUE
 20         11.   The claims asserted herein arise under and pursuant to §§12(a)(2) and 15
 21 of the Securities Act (15 U.S.C. §§77l(a)(2) and 77o).
 22        12. This Court has jurisdiction over this action pursuant to §22 of the
 23 Securities Act (15 U.S.C. §77v) and 28 U.S.C. §1331.
 24         13.   Venue is properly laid in this District pursuant to §22 of the Securities Act
 25 and 28 U.S.C. §1391(b) as the Company’s headquarters is located in this Judicial
 26 District.
 27
 28
                                          -3-
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 5 of 29 Page ID #:1094




  1        14.   In connection with the acts, conduct and other wrongs alleged in this
  2 complaint, Defendants, directly or indirectly, used the means and instrumentalities of
  3 interstate commerce, including but not limited to, the United States mails, interstate
  4 telephone communications and the facilities of the national securities exchange.
  5                                       PARTIES
  6        15.   Lead Plaintiff Charles Jordan purchased FAT Brands common stock
  7 pursuant to the IPO and the Offering Circular and was damaged thereby.
  8       16. Lead Plaintiff David Kovacs purchased FAT Brands common stock
  9 pursuant to the IPO and the Offering Circular and was damaged thereby.
 10        17.   Defendant FAT Brands is an international franchising company that
 11 acquires, markets, and develops fast casual and casual dining restaurant concepts,
 12 including Fatburger, Buffalo’s Café, Buffalo’s Express, Ponderosa Steakhouse,
 13 Bonanza Steakhouse, and Hurricane Grill. FAT Brands was created by FCCG, and was
 14 the wholly-owned subsidiary of Defendant FCCG at the time of the IPO. Fatburger
 15 North America, Inc. (“Fatburger”), is FAT Brands’ flagship operating subsidiary.
 16 FCCG acquired Fatburger in 2003, and reorganized Fatburger along with Buffalo’s
 17 Franchise Concepts Inc. (“Buffalo’s Cafe”) under FAT Brands in 2017. At the time of
 18 the IPO, FAT Brands was the franchisor for only Fatburger and Buffalo’s Café. FAT
 19 Brands is a Delaware corporation with headquarters at 9720 Wilshire Blvd., Suite 500,
 20 Beverly Hills, CA 90212. The Company’s shares trade on NASDAQ under the ticker
 21 “FAT.”
 22        18.   Defendant Andrew W. Wiederhorn (“Wiederhorn”) has been FAT
 23 Brands’ President, Chief Executive Officer, and a member of its Board of Directors
 24 since the Company’s formation, including at the time of the Company’s IPO.
 25 Wiederhorn has also been the Chairman, CEO and largest individual shareholder of
 26 FCCG at all relevant times. Wiederhorn also has served as the Chairman and CEO of
 27 Fatburger North America, Inc. since 2006, and held the same positions at Buffalo’s
 28
                                         -4-
                      SECOND AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 6 of 29 Page ID #:1095




  1 Franchise Concepts, Inc. since 2011. As one of FAT Brands’ executives in the IPO
  2 working group, Wiederhorn reviewed and approved, and participated in making,
  3 statements to investors, including statements in the Offering Documents, which he
  4 signed, and the Company’s IPO roadshow. Wiederhorn participated in the roadshow
  5 on behalf of FAT Brands and FCCG and pitched the IPO to investors, including
  6 through a live online “webinar.” Wiederhorn received a $400,000 cash bonus and
  7 15,000 shares of FAT Brands common stock for completing the IPO.1
  8        19.    Defendant FCCG was an Oregon-based company that, at the time of the
  9 IPO, owned 100% of FAT Brands’ common stock and voting power. Following the
 10 IPO, FCCG retained 80% of FAT Brands’ common stock and voting power.
 11 Wiederhorn founded FCCG and was the chairman of its board of directors at the time
 12 of FAT Brands’ IPO. FCCG’s common stock was previously listed on NASDAQ, but
 13 NASDAQ delisted FCCG for actions contrary to the public interest. FCCG then traded
 14 on over the counter (“OTC”) markets, but was then delisted again from the OTC
 15 Bulletin Board in connections with the bankruptcies of FCCG’s operating subsidiaries.
 16        20.    As described in FAT Brands’ Prospectus, FCCG, as the controlling
 17 shareholder of FAT Brands, “exercised significant influence over corporate
 18 management and affairs of FAT Brands” and “controlled virtually all [FAT Brands]
 19 matters requiring stockholder approval.” In that capacity, FCCG, through its
 20 executives, representatives, and authorized agents orchestrated the plan to effectuate
 21 the FAT Brands IPO by, among other things: (i) conducting the IPO as an expedited
 22 Regulation A+ offering; (ii) reorganizing its operating subsidiaries and contributing
 23 those subsidiaries to FAT Brands in exchange for a $30 million promissory note, (iii)
 24 negotiating and acquiring the Ponderosa & Bonanza and Hurricane Grill brands that
 25
 26
      1
 27    The 15,000 shares Wiederhorn received became liquid and assumed a market value
      of $180,000 upon consummation of the IPO.
 28
                                         -5-
                      SECOND AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 7 of 29 Page ID #:1096




  1 would be integrated into FAT Brands, post-IPO; and (iv) preparing the Prospectus,
  2 SEC filings, roadshow presentations, and other offering materials that were necessary
  3 to take FAT Brands public.
  4          21.   FCCG’s key senior executives served in dual capacities as senior
  5 executives at FAT Brands at all relevant times. Wiederhorn served simultaneously as
  6 FCCG’s Chairman and CEO and as FAT Brands’ CEO, President, and Board member.
  7 Defendant Roe served as CFO for both FCCG and FAT Brands. Donald Berchtold
  8 served as the COO for both FCCG and Fatburger.
  9          22.   FCCG, through its top executives and representatives, engaged in
 10 “drafting sessions” in connection with the FAT Brands IPO between June and October
 11 2017. During these sessions, FCCG’s representatives reached understandings with
 12 FAT Brands’ representatives (to the extent they differed in identity) as to: (i) the
 13 strategy to best accomplish the IPO; (ii) the terms of the IPO including the price range
 14 at which FAT Brands stock would be sold; (iii) the language used in the Prospectus
 15 and statements used to market and solicit investor participation the IPO, and (iv) the
 16 Company’s responses to the SEC in connection with the SEC’s review of FAT Brands’
 17 registration statement.
 18          23.   FCCG, through its dominance and control over FAT Brands and
 19 overlapping leadership with FAT Brands, participated in drafting and disseminating
 20 the Prospectus. FCCG participated in crafting the statements made in connection with
 21 efforts to solicit investors for the IPO, including in the Prospectus, Offering Summary,
 22 roadshow presentations, and other offering materials. Those materials included
 23 statements that were materially untrue, misleading, and/or otherwise omitted material
 24 facts.
 25          24.   The IPO created a liquid market through which FCCG could monetize and
 26 sell its substantial stock holdings in FAT Brands. FCCG was also entitled to the lion’s
 27
 28
                                          -6-
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 8 of 29 Page ID #:1097




  1 share of dividends paid by FAT Brands, and was entitled to repayment of its highly
  2 favorable (to FCCG) $30 million loan at a 10% rate of interest each year.
  3        25.    Defendant Ron Roe was the Company’s Chief Financial Officer at the
  4 time of the Company’s IPO, and until August 16, 2018, when he became the Senior
  5 Vice President of Finance for the Company.2 As CFO, Roe oversaw the Company’s
  6 financial reporting process. Roe also prepared, reviewed, and authorized the financial
  7 statements filed with the SEC, including critical information about the Company’s
  8 financial health, business operations, growth prospects, which the Company presented
  9 to investors in the Prospectus and in the roadshow materials. Roe is also the CFO of
 10 FCCG, and served FCCG in that role at the time of the IPO.
 11        26.    As one of FAT Brands’ principal executives in the IPO working group
 12 and in his capacity as FAT Brands’ CFO, Roe reviewed, approved, and participated in
 13 making statements to investors, including statements in the Prospectus, which he
 14 signed. Roe assisted in the solicitation of the sale of FAT Brands stock in the offering
 15 by, among other things, preparing, reviewing, and authorizing the presentations and
 16 other materials used in the connection with the IPO roadshow. As CFO of both FAT
 17 Brands and FCCG, Roe authorized the inclusion of statements and information in the
 18 Prospectus, roadshow presentations, and other offering materials that were materially
 19 untrue, misleading, and/or otherwise omitted material facts. Roe received a $300,000
 20 cash bonus and 15,000 shares of FAT Brands common stock for completing the IPO.3
 21
 22
 23
 24
 25
      Rebecca D. Hershinger replaced Roe as the Company’s Chief Financial Officer,
      2

 26 effective August 16, 2018.
      3
 27     The 15,000 shares Roe received became liquid and assumed a market value of
      $180,000 upon consummation of the IPO.
 28
                                          -7-
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 9 of 29 Page ID #:1098




  1        27.   Wiederhorn and Roe are executives of FAT Brands who participated in
  2 the Company’s IPO roadshow and are sometimes referred to herein as the “Executive
  3 Defendants.”
  4        28.   Defendant James Neuhauser has been a member of FAT Brands’ Board
  5 since October 2017, and held that position at the time of the IPO. As one of the three
  6 members of the Board at the time of the IPO, Neuhauser reviewed, approved, and
  7 participated in making statements to investors in the Offering Documents, which he
  8 signed.4 Neuhauser was also a member of the Audit Committee of the FAT Brands’
  9 Board. Neuhauser thus oversaw the Company’s financial reporting process and
 10 reviewed the Company’s reports and financial statements filed with the SEC.
 11        29.   Defendant Edward H. Rensi is, and was at the time of the IPO, the
 12 Chairman of FAT Brands’ Board. Rensi served as one of the three members (at the
 13 time of the IPO) of the Board since its formation and became Chairman of the Board
 14 in October 2017. As a member of the Board, Rensi reviewed and approved, and
 15 participated in making, statements to investors in the Offering Documents, which he
 16 signed.
 17        30.   Wiederhorn, Roe, Neuhauser, and Rensi signed or authorized the signing
 18 of the Offering Documents used to conduct the IPO. They knew and intended that the
 19 Offering Documents would be used to promote the IPO and to solicit investors to
 20 purchase shares in the IPO. Wiederhorn, Roe, Neuhauser, and Rensi are sometimes
 21 referred to herein as “Individual Defendants.”
 22        31.   Defendant TriPoint is an investment banking firm that, along with its
 23 crowd-funding subsidiary, Banq, served as the underwriter of the IPO, acting as both
 24
 25
      4
      Defendants Neuhauser and Rensi signed the Offering Documents through the
 26 signature of Defendant Wiederhorn, who signed the Offering Documents both in his
 27 own capacity as President and CEO and separately as attorney-in-fact on behalf of
    Defendants Neuhauser and Rensi.
 28
                                         -8-
                      SECOND AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 10 of 29 Page ID #:1099




   1 Lead Manager and Book Runner. TriPoint participated in drafting and disseminating
   2 the Offering Documents used to conduct the IPO, and participated in drafting and
   3 making statements in connection with efforts to sell shares in the IPO, including the
   4 Offering Documents, roadshow presentations, and other materials appearing on
   5 TriPoint’s and Banq’s websites. TriPoint built the broker-dealer syndicate that handled
   6 the offering transactions. The Company paid TriPoint $1.8 million for its role in selling
   7 shares in the IPO, or 7.42% of the IPO’s gross proceeds. TriPoint also obtained an
   8 agreement from FAT Brands to indemnify and hold TriPoint harmless from any
   9 liability under federal securities laws, and ensured prior to the IPO that FAT Brands
  10 had secured millions of dollars of coverage in directors’ and officers’ liability
  11 insurance.
  12                           SUBSTANTIVE ALLEGATIONS
  13                                  Company Background
  14
             32.   FAT Brands is a franchisor. Rather than owning or operating actual
  15
       restaurant locations, FAT Brands generates revenues primarily by charging its
  16
       franchisees an initial franchise fee and ongoing royalty fees. At the time of the IPO,
  17
       FAT Brands was the franchisor of two fast casual restaurant brands: Fatburger and
  18
       Buffalo’s Cafe/Buffalo’s Express. According to the IPO Offering Documents, at the
  19
       time of the IPO FAT Brands “intend[ed] to complete the acquisitions [of] Ponderosa
  20
       and Bonanza [steakhouses], including one company-owned restaurant, concurrently
  21
       with the consummation of” the IPO, which would add a third fast-casual restaurant
  22
       brand concept to FAT Brands’ portfolio. At the time of its IPO, FAT Brands’ portfolio
  23
       of restaurants spanned 176 locations across seven states and 18 countries.
  24
             33.   As a franchisor, FAT Brands generally did not own or operate actual
  25
       restaurant locations. Instead, FAT Brands historically generated relatively strong
  26
       margins (compared to other restaurant companies) by charging franchisees an initial
  27
       franchise fee and ongoing royalty payments. According to the Offering Documents,
  28
                                           -9-
                        SECOND AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 11 of 29 Page ID #:1100




   1 FAT Brands’ “asset light franchisor model provide[d] the opportunity for strong profit
   2 margins and an attractive free cash flow profile while minimizing restaurant operating
   3 company risk, such as long-term real estate commitments or capital investments.”
   4        34.    Prior to the IPO, FAT Brands’ flagship operating subsidiary, Fatburger,
   5 accounted for the overwhelming majority of the Company’s locations, revenues and
   6 profits, with 157 Fatburger locations across five states and 18 countries.
   7        35.    FAT Brands’ other operating subsidiary, Buffalo Cafe, accounted for an
   8 additional 19 locations at the time of the IPO. Buffalo’s Express, which is a smaller,
   9 fast-casual variant of Buffalo’s Cafe, was co-branded with Fatburger so that at the time
  10 of the IPO there were an additional 68 co-branded Buffalo’s Express/Fatburger
  11 locations.
  12        36.    FAT Brands also had plans to add more restaurant brands to its portfolio
  13 at the time of the IPO. According to the Offering Circular, the Company intended to
  14 complete the acquisition of Homestyle Dining LLC, which owned Ponderosa
  15 Franchising Company and Bonanza Restaurant Company (together, “Ponderosa &
  16 Bonanza”) concurrently with the consummation of the IPO. At the time of the IPO
  17 there were 100 Ponderosa and 20 Bonanza restaurants operating under franchise and
  18 sub-franchise agreements in 19 states, and in countries as varied as Canada, the United
  19 Arab Emirates, Egypt, Qatar, Taiwan, as well as one company-owned Ponderosa
  20 restaurant in the United States.
  21                    The Checkered Past of Wiederhorn and FCCG
  22        37.    In 2004, Wiederhorn pleaded guilty to two felony charges in connection
  23 with his former company, the predecessor to FCCG, and the collapse of Capital
  24 Consultants, LLC, an investment advisor for union pension plans which lost
  25 approximately $350 million in union pension funds due to fraudulent and failed
  26 investments. Wiederhorn pleaded guilty to (1) giving an illegal gratuity to Capital
  27 Consultants CEO Jeff Grayson; and (2) filing a false tax return. He was sentenced to
  28
                                          - 10 -
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 12 of 29 Page ID #:1101




   1 18 months in prison and was ordered to pay a $25,000 fine and $2 million in restitution
   2 to the Capital Consultants receiver.
   3        38.    The day before Wiederhorn entered into the plea deal, he signed an
   4 agreement with FCCG, under which FCCG, while acknowledging the plea agreement
   5 and imminent incarceration, nonetheless provided Wiederhorn with approximately
   6 $4.75 million in benefits. Wiederhorn’s agreement with FCCG stated that (1) he would
   7 retain his titles and responsibilities with FCCG; (2) he would receive his annual salary
   8 of $350,000, bonuses, and other benefits while imprisoned, and (3) FCCG would pay
   9 Wiederhorn a $2 million “leave of absence payment,” which matched precisely the
  10 amount he was ordered to pay in restitution. FCCG entered the agreement ostensibly
  11 to retain Wiederhorn’s “good will, cooperation and continuing assistance, and in
  12 recognition of Wiederhorn’s past service to the Company, to help avoid litigation and
  13 for . . . other reasons.” FCCG knew Wiederhorn would use the $2 million payment to
  14 pay his court-ordered restitution. FCCG disclosed this information and the $4.75
  15 million cost of its agreement with Wiederhorn in its SEC filings. The same year that
  16 FCCG entered into the deal with Wiederhorn, it reported a net loss of $3.93 million.
  17        39.    FCCG had also previously entered into an agreement with Wiederhorn to
  18 amend his employment contract in 2003, more than two years after it had known about
  19 the government investigation of Wiederhorn that led to his eventual guilty plea. Under
  20 the 2003 amendment, if FCCG terminated Wiederhorn without cause, it would have
  21 owed him three times his annual salary, three times his largest annual bonus from the
  22 last three years, unreimbursed business expenses, and accrued but unpaid base salary
  23 and bonuses – or approximately $6 million in June 2004 – all as a lump-sum payment
  24 within ten days. Before the 2003 amendment, termination “for cause” included any
  25 felony conviction other than a traffic offense. The 2003 amendment changed the
  26 relevant provision to limit the definition of a “for cause” termination of Wiederhorn to
  27 only a conviction for a felony involving FCCG.
  28
                                           - 11 -
                        SECOND AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 13 of 29 Page ID #:1102




   1        40.    FCCG had been listed on the NASDAQ, but in July 2004, NASDAQ
   2 delisted FCCG. NASDAQ decided that it was contrary to the public interest for FCCG
   3 to remain listed in light of FCCG’s patently one-sided agreements with Wiederhorn,
   4 FCCG’s controlling shareholder and CEO, and because Wiederhorn was not only
   5 exercising substantial influence over the company during his incarceration, but
   6 receiving handsome compensation for it.
   7        41.    On August 15, 2003, FCCG completed a $7 million investment and
   8 financing package for Fatburger, acquiring the remainder of the company in 2011.
   9 Wiederhorn founded and controlled FCCG as its majority shareholder. He became
  10 Fatburger’s CEO in 2006 and continued to serve as FCCG’s Chairman and CEO, as
  11 well as Fatburger’s CEO and President, through the time of FAT Brands’ IPO.
  12        42.    In 2006, after Wiederhorn’s appointment as CEO of Fatburger, Fatburger
  13 was barred from selling additional franchises in California for several months due to
  14 Wiederhorn’s prior felony convictions.
  15        43.    Then, after borrowing approximately $3.85 million from financier
  16 General Electric Capital Business Asset Funding Corp. (“GE”), on or about March 31,
  17 2009, several Fatburger subsidiaries owned and operated by FCCG received notices of
  18 default and demand for payment from GE. The more than thirty Fatburger subsidiaries,
  19 including Fatburger Restaurants of California and Fatburger Restaurants of Nevada,
  20 were unable to repay GE and filed for Chapter 11 bankruptcy protection on April 7,
  21 2009. Fatburger sought to restructure the GE loans as a part of the Chapter 11
  22 bankruptcy cases, which were jointly administrated. As a result of the bankruptcy
  23 proceedings, FCCG was forced to sell off many of its Fatburger restaurants at auction.
  24        44.    On April 8, 2009, after the bankruptcy filings, FCCG announced that it
  25 had failed to satisfy a listing requirement of the OTC Bulletin Board, where its stock
  26 had been listed after being delisted from NASDAQ. FCCG had failed to timely file its
  27 financial reports with the SEC, and announced that it expected its stock to no longer be
  28
                                           - 12 -
                        SECOND AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 14 of 29 Page ID #:1103




   1 listed on the OTC Bulletin Board. The approximately eight million outstanding shares
   2 of FCCG common stock became worthless.
   3        45.   In 2011, FCCG acquired the 25-unit Buffalo’s Cafe brand and converted
   4 both the Fatburger and Buffalo’s Cafe brands into a franchisor model. After acquiring
   5 Buffalo’s Cafe, FCCG developed the Buffalo Express concept and rolled out
   6 cobranded Fatburger/Buffalo Express restaurants. FCCG reorganized Fatburger and
   7 Buffalo’s Café under FAT Brands Inc. in 2017 for the purpose of effectuating the IPO.
   8        46.   In March 2017, FCCG agreed to acquire Homestyle Dining LLC, the
   9 franchisor of the Ponderosa & Bonanza restaurants, planning to use the proceeds from
  10 the anticipated FAT Brands IPO to fund the acquisition.
  11                           FCCG’s Control of FAT Brands
  12        47.   At the time of the IPO, FCCG owned all eight million shares of FAT
  13 Brands common stock and controlled 100% of its voting power. FAT Brands was
  14 formed as a Delaware corporation on March 21, 2017, for the purposes of completing
  15 the IPO, acquiring new brands, and continuing the businesses of Fatburger and
  16 Buffalo’s Café which were then being conducted as subsidiaries of FCCG.
  17        48.   At the time of the IPO, Wiederhorn was serving as President and CEO of
  18 FAT Brands as well as the Chairman and CEO of FCCG. Roe, then the Senior Vice
  19 President and CFO of FAT Brands, also served as CFO of FCCG at the time of the
  20 IPO.
  21        49.   Berchtold, Wiederhorn’s father-in-law for thirty years, served as both
  22 President and Chief Operating Officer of Fatburger as well as President and COO of
  23 FCCG. Wiederhorn began working for Berchtold when Wiederhorn was 13. Berchtold
  24 served as Senior Vice President of Wilshire Financial Services Group (“WFSG”),
  25 which Wiederhorn founded. Wiederhorn also served as the Chairman, CEO, Secretary,
  26 and Treasurer for WFSG. Berchtold also served as FCCG’s CEO during Wiederhorn’s
  27 imprisonment.
  28
                                          - 13 -
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 15 of 29 Page ID #:1104




   1        50.    FCCG, through Wiederhorn, Roe and other FCCG affiliates, planned to
   2 conduct FAT Brands’ IPO as a Regulation A+, or “Reg A+,” offering. Under Title IV
   3 of the 2015 Jumpstart Our Business Startups (JOBS) Act, a private company can raise
   4 public funding through a Reg A+ offering. A Reg A+ offering involves a relatively
   5 streamlined, expedited review process. In a Reg A+ offering, a company is required to
   6 make its offering memorandum public just 21 days prior to SEC qualification. In light
   7 of Wiederhorn’s felonies and prison sentence and FCCG’s two prior delistings,
   8 Wiederhorn and FCCG opted to pursue a Reg A+ offering in lieu of a traditional IPO
   9 to avoid the heightened scrutiny that a traditional IPO would entail.
  10        51.    Wiederhorn and FCCG and its affiliates planned for FAT Brands to sell
  11 two million shares of the Company’s common stock through a Reg A+ offering to
  12 investors for $12 per share, raising $24 million in gross proceeds. FCCG would retain
  13 its eight million shares and thus 80% of the voting power of FAT Brands. FCCG also
  14 “contributed” its two operating subsidiaries, Fatburger and Buffalo’s Café, to the
  15 Company in connection with the IPO, in exchange for a $30 million promissory note.
  16 According to the Offering Circular, the Company planned to use $10.55 million of the
  17 IPO proceeds to purchase Ponderosa & Bonanza, and to send $9.5 million of the
  18 proceeds to FCCG to partially repay the debt. After the repayment of the $9.5 million
  19 to FCCG, FAT Brands would assume a $20.5 million debt obligation to FCCG, which
  20 would carry a 10% interest rate and mature five years following the IPO.
  21        52.    According to the Offering Circular, FAT Brands intended to pay annual
  22 dividends of $0.48 per share. Notably, FCCG stood to receive the lion’s share of those
  23 stock dividends, approximately $3.84 million annually.
  24     The Offering Documents and Roadshow Documents Contained Misleading
                       Statements and Omissions of Material Fact
  25
  26        53.    On or about May 5, 2017, FAT Brands filed its first draft registration
  27 statement with the SEC on Form 1-A (File No. 024-10737). Following several
  28
                                          - 14 -
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 16 of 29 Page ID #:1105




   1 amendments made in response to comments received from the SEC, the Form 1-A was
   2 deemed qualified by the SEC on October 3, 2017 and utilized for the IPO. The
   3 registration statement and Offering Circular included therein were signed by
   4 Wiederhorn, Roe, Neuhauser, and Rensi.
   5        54.    By August 3, 2017 at the latest, FAT Brands, the Executive Defendants,
   6 FCCG (through its executive leadership in common with FAT Brands), and TriPoint
   7 commenced a multi-city roadshow to market FAT Brands common stock to the
   8 investing public using the Offering Documents. The roadshow was completed on or
   9 about October 20, 2017, and the IPO was priced at $12 per share. Due to their extensive
  10 marketing efforts, Defendants raised $24 million through the sale of two million shares
  11 of FAT Brands common stock.
  12        55.    As part of the IPO roadshow, on or about September 19, 2017, Defendants
  13 conducted a live interactive webinar, featured on VirtualInvestorConference.com, to
  14 promote FAT Brands’ anticipated IPO. Defendant Wiederhorn, as CEO of both FAT
  15 Brands and FCCG, FAT Brands’ controlling shareholder, hosted the webinar together
  16 with Mark Elenowitz, the CEO of TriPoint, and answered questions from potential
  17 investors about FAT Brands and the IPO. The webinar included a video presentation
  18 that contained material misstatements and omissions that defendants participated in
  19 making. At the beginning of the Webinar, Elenowitz directed investors to the Banq web
  20 portal, through which investors could access the Offering Documents and initiate the
  21 process to purchase shares in the IPO.
  22        56.    In addition to the roadshow presentations and statements, the Offering
  23 Documents were negligently prepared and, as a result, also contained false and
  24 misleading statements of material facts, omitted to state other facts necessary to make
  25 the statements made not misleading, and were not prepared in accordance with the rules
  26 and regulations governing their preparation.
  27
  28
                                          - 15 -
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 17 of 29 Page ID #:1106




   1        57.    At the time of the IPO, FAT Brands planned to acquire another restaurant
   2 brand immediately after the IPO. The Offering Documents expressly stated that “[i]n
   3 addition to our pending acquisition of Ponderosa and Bonanza, as of the date of this
   4 Offering Circular we have entered into a letter of intent to acquire an additional
   5 restaurant concept with approximately 60 franchised stores for approximately
   6 $11,000,000, and are in discussions to acquire another restaurant concept with
   7 approximately 50 stores for a purchase price in the range of $26-30 million. We intend
   8 to finance future acquisitions through a combination of borrowings under a proposed
   9 new credit facility and by issuing new equity securities, including preferred stock if
  10 available on terms satisfactory to us.”
  11        58.    In November 2017, FAT Brands announced the acquisition of Hurricane
  12 Grill & Wings (“Hurricane Grill”), for $12.5 million. The Company’s Hurricane Grill
  13 acquisition, quick on the heels of its acquisition of Ponderosa & Bonanza, strained the
  14 Company’s marginal cash position and forced the Company to take on even more high-
  15 priced debt. Due to the lack of cash on hand and difficulties securing financing on
  16 palatable terms, FAT Brands was not able to close on the Hurricane Grill acquisition
  17 until June 2018, despite initial representations that the deal would close at the end of
  18 2017. In fact, according to the Company’s annual report for 2017, filed on Form 10-K
  19 with the SEC on April 2, 2018, the Company reported having just $32,000 in cash on
  20 hand at the end of 2017, less than three months after the IPO.
  21        59.    Under the section titled “Risk Factors,” the Prospectus made the following
  22 representations concerning FCCG’s ownership and control of FAT Brands:
  23        We are controlled by FCCG, whose interests may differ front those of
            our public stockholders.
  24
  25        Immediately following this Offering and the application of net proceeds
            from this Offering, FCCG will control approximately 80% of the
  26
            combined voting power of our Common Stock, assuming the sale of the
  27        maximum number of shares in the Offering. FCCG will, for the
            foreseeable future, have significant influence over corporate
  28
                                           - 16 -
                        SECOND AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 18 of 29 Page ID #:1107




   1         management and affairs, and will be able to control virtually all matters
             requiring stockholder approval. FCCG is able to, subject to applicable
   2
             law, elect a majority of the members of our Board of Directors and
   3         control actions to be taken by us, including amendments to our
             certificate of incorporation and bylaws and approval of significant
   4
             corporate transactions, including mergers and sales of substantially all
   5         of our assets.
   6
             60.   The Prospectus portrayed FAT Brands as operating under the experienced
   7
       and acclaimed leadership of its officers and directors. The Prospectus emphasized that
   8
       the Company’s leadership members were experienced and touted their track record of
   9
       success in the restaurant industry as a competitive strength. For example, the
  10
       Prospectus included the following statement:
  11
             Seasoned and Passionate Management Team. Our management team
  12
             and employees are critical to our success. Our senior leadership team
  13         has more than 200 years of combined experience in the restaurant
  14         industry, and many have been a part of our team since the acquisition
             of the Fatburger brand in 2003. We believe that our management
  15         team has the track record and vision to leverage the FAT Brands
  16         platform to achieve significant future growth. In addition, through
             their holdings in FCCG, our senior executives will own a significant
  17         equity interest in the company following the consummation of this
  18         Offering, ensuring long-term commitment and alignment with our
             public shareholders. Our management team is complemented by an
  19         accomplished Board of Directors.
  20
             [Emphasis added].
  21
  22         61.   The Offering Documents failed to disclose the bankruptcies filed by

  23 several of the Fatburger subsidiaries in 2009, which occurred under the direct
  24 supervision and management of FAT Brands’ “seasoned” leadership team. The
  25 Offering Documents disclosed that Rensi filed for Chapter 11 bankruptcy protection in
  26 October 2015, and that WFSG, which Wiederhorn founded and served as CEO,
  27
  28
                                           - 17 -
                        SECOND AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 19 of 29 Page ID #:1108




   1 underwent a pre-packaged bankruptcy in November 1998 – more than ten years before
   2 the Fatburger subsidiaries’ bankruptcies.
   3        62.    Yet the Prospectus did not disclose that multiple Fatburger subsidiaries
   4 had filed for bankruptcy in 2009, while they were owned and operated by FCCG. At
   5 the time of the bankruptcies, FCCG was managed by Wiederhorn, Berchtold, and
   6 others who later served in leadership positions at FAT Brands. The Offering
   7 Documents also did not disclose that FCCG, the Company’s controlling shareholder,
   8 had previously had its stock delisted (for the second time) in connection with those
   9 bankruptcies.
  10        63.    Disclosure of the Fatburger bankruptcies, and of the resulting (second)
  11 delisting of FCCG, would have significantly altered the mix of information available
  12 to investors concerning the ability and experience of the leadership of FAT Brands at
  13 the time of the IPO. Defendants’ omission of these material facts rendered the
  14 statements about the experience and effectiveness of FAT Brands’ leadership
  15 materially false and misleading.
  16        64.    In November 2009, the Fatburger subsidiaries that entered Chapter 11
  17 bankruptcy filed a “Summary of the Circumstances that Led to the Filing of the
  18 Debtors’ Chapter 11 Cases.” In the Summary, the Fatburger subsidiaries stated that the
  19 subsidiaries of Fatburger, which was run by Wiederhorn and Berchtold and 83% owned
  20 by FCCG at the time, had “beg[u]n to experience financial problems as a result of: (1)
  21 a shortage in available restaurant financing, and (2) a decline in same store sales over
  22 the past three years.” The Fatburger subsidiaries had been forced to borrow from GE
  23 in order to finance an acquisition spree, but when GE refused to continue lending to
  24 them, “[t]he Debtors and their affiliates were not able to find alternate financing and
  25 were forced to finance the expenses … from their existing cash flow.” “This strain on
  26 existing cash flow caused the Debtors to fall behind on their accounts payable and real
  27 property lease obligations,” forcing them into bankruptcy.
  28
                                           - 18 -
                        SECOND AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 20 of 29 Page ID #:1109




   1        65.    At the time of the IPO, the exact same management team (FCCG,
   2 Wiederhorn, and Berchtold) that oversaw Fatburger in 2009 was in the midst of yet
   3 another acquisition spree. It would have been particularly material to investors to know
   4 of the management team’s prior inability to obtain financing in connection with an
   5 acquisition spree, which had resulted in Fatburger subsidiaries filing for bankruptcy,
   6 and ultimately in FCCG being delisted for a second time. The financial problems
   7 leading to the default and bankruptcies occurred as a result of problems obtaining
   8 financing and declining sales.
   9        66.    Although the Fatburger bankruptcies were publicly disclosed through
  10 bankruptcy filings at the time they occurred, they were not well-known to investors.
  11 Thus, disclosure of the bankruptcies in the Offering Documents would have
  12 significantly altered the total mix of information available to investors about the
  13 bankruptcies.
  14        67.    The Offering Documents quietly disclosed Wiederhorn’s guilty plea and
  15 incarceration, artfully avoiding any use of the word “felonies.” However, they
  16 misleadingly omitted the fact that FCCG was delisted from NASDAQ due to FCCG’s
  17 patently one-sided agreements with Wiederhorn, signed in light of the investigation
  18 which led to Wiederhorn’s guilty plea on the two felony counts, and the fact that
  19 Wiederhorn was exercising substantial influence over FCCG during his incarceration
  20 and receiving approximately $4.75 million in compensation for his troubles.
  21        68.    Similarly, disclosure of the circumstances surrounding Wiederhorn’s
  22 misconduct and FCCG’s resulting delisting from NASDAQ would have significantly
  23 altered the total mix of information presented to investors concerning the leadership
  24 and management of FAT Brands in the Offering Documents.
  25                                   TriPoint’s Liability
  26        69.    TriPoint arranged the roadshow leading up to the IPO. During the
  27 roadshow, TriPoint and the Executive Defendants made presentations to potential
  28
                                          - 19 -
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 21 of 29 Page ID #:1110




   1 investors about the Company, its operations, and its financial prospects. TriPoint also
   2 organized a live interactive webinar during which Wiederhorn and the CEO of TriPoint
   3 presented information about FAT Brands and the offering to investors. TriPoint and
   4 Banq also created websites soliciting investments in the FAT Brands IPO that were
   5 accessible from TriPoint’s and Banq’s own home pages. TriPoint also participated in
   6 scripting and creating videos about FAT Brands and its IPO, and made them accessible
   7 from the Banq website, which also allowed investors to view the Offering Documents,
   8 open an account with Banq, and purchase shares of FAT Brands. Banq’s online web
   9 portal, created and designed at the direction of TriPoint, provided investors direct
  10 access to information about the IPO, including the Prospectus, and the ability to initiate
  11 a purchase in the IPO. The IPO was sold through TriPoint’s and Banq’s websites, and
  12 TriPoint authorized, approved, participated in making, and communicated the
  13 statements in the roadshow videos to investors who purchased FAT Brands shares in
  14 the IPO through TriPoint’s and Banq’s websites.
  15         70.   TriPoint assisted the Company, FCCG, and the Individual Defendants in
  16 planning the IPO. During that process, TriPoint purportedly conducted a due diligence
  17 investigation into FAT Brands’ business and operations. TriPoint was required to
  18 undertake the due diligence investigation in order to engage in the IPO. During the
  19 course of its investigation TriPoint had continual access to confidential corporate
  20 information concerning the Company’s operations and financials and maintained
  21 constant contact and communications with the Company. TriPoint also met with the
  22 Company’s employees and executives during drafting sessions starting no later than
  23 June 2017. During the drafting sessions TriPoint discussed with the Company, among
  24 other things, the strategy to consummate the IPO, the statements and disclosures
  25 included in the Offering Documents and in marketing efforts to promote the IPO, and
  26 the Company’s responses to the SEC’s comments concerning the SEC’s review of the
  27 draft Offering Documents. TriPoint caused the Offering Documents to be filed with the
  28
                                           - 20 -
                        SECOND AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 22 of 29 Page ID #:1111




   1 SEC and declared qualified in connection with offers and sales thereof, including to
   2 Plaintiffs and the Class (as defined below).
   3         71.   The IPO was successful for FAT Brands and TriPoint, who sold two
   4 million shares of FAT Brands common stock to public investors at $12 per share,
   5 raising $24 million in gross proceeds ($22.2 million net of underwriting fees and IPO
   6 costs).
   7         72.   The price of FAT Brands common stock has plummeted since the IPO and
   8 currently trades at approximately $5.84 per share, down over 50% from the Company’s
   9 $12 IPO price just over one year earlier.
  10                           CLASS ACTION ALLEGATIONS
  11         73.   Plaintiffs bring this action as a class action pursuant to Federal Rule of
  12 Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than
  13 defendants who purchased FAT Brands common stock pursuant to the Offering
  14 Documents issued in connection with the Company’s IPO and who were damaged
  15 thereby (the “Class”). Excluded from the Class are Defendants, the officers and
  16 directors of the Company, members of the Individual Defendants’ immediate families
  17 and their legal representatives, heirs, successors or assigns and any entity in which the
  18 officers and directors of the Company have or had a controlling interest.
  19         74.   The members of the Class are so numerous that joinder of all members is
  20 impracticable. Since the IPO, the Company’s securities were actively traded on
  21 NASDAQ. While the exact number of Class members is unknown to Plaintiffs at this
  22 time and can be ascertained only through appropriate discovery, Plaintiffs believe that
  23 there are hundreds, if not thousands of members in the proposed Class. Record owners
  24 and other members of the Class may be identified from records maintained by FAT
  25 Brands or its transfer agent and may be notified of the pendency of this action by mail,
  26 using the form of notice similar to that customarily used in securities class actions.
  27
  28
                                           - 21 -
                        SECOND AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 23 of 29 Page ID #:1112




   1         75.     Plaintiffs’ claims are typical of the claims of the members of the Class as
   2 all members of the Class are similarly affected by defendants’ wrongful conduct in
   3 violation of federal law that is complained of herein.
   4         76.     Plaintiffs will fairly and adequately protect the interests of the members
   5 of the Class and have retained counsel competent and experienced in class and
   6 securities litigation. Plaintiffs have no interests antagonistic to or in conflict with those
   7 of the Class.
   8         77.     Common questions of law and fact exist as to all members of the Class
   9 and predominate over any questions solely affecting individual members of the Class.
  10 Among the questions of law and fact common to the Class are:
  11                 a.      whether Defendants issued materially false and misleading
  12                 statements;
  13                 b.      whether the Offering Documents were negligently prepared and
  14                 contained materially misleading statements and/or omitted material
  15                 information required to be stated therein;
  16                 c.      whether other statements issued by Defendants were materially
  17                 misleading and/or omitted material information;
  18                 d.      the extent to which members of the Class have sustained damages
  19                 and the proper measure of damages
  20         78.     A class action is superior to all other available methods for the fair and
  21 efficient adjudication of this controversy since joinder of all members is impracticable.
  22 Furthermore, as the damages suffered by individual Class members may be relatively
  23 small, the expense and burden of individual litigation make it impossible for members
  24 of the Class to individually redress the wrongs done to them. There will be no difficulty
  25 in the management of this action as a class action.
  26
  27
  28
                                               - 22 -
                            SECOND AMENDED CLASS ACTION COMPLAINT
                          FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 24 of 29 Page ID #:1113




   1                                      COUNT I
                         Violations of §12(a)(2) of the Securities Act
   2
             Against Defendants FAT Brands, FCCG, the Executive Defendants,
   3                                    and TriPoint
   4        79.      Plaintiffs repeat and reallege the allegations contained above as if fully set
   5 forth herein.
   6        80.      By means of the defective Offering Documents and other statements made
   7 in connection with the roadshow, Defendant FAT Brands, Defendant FCCG, the
   8 Executive Defendants and TriPoint promoted and sold FAT Brands’ common stock to
   9 Plaintiffs and other members of the Class.
  10        81.      The Offering Documents and roadshow contained untrue statements of
  11 material fact, and/or concealed or failed to disclose material facts, as detailed above.
  12 These Defendants owed Plaintiffs and the other members of the Class who purchased
  13 FAT Brands common stock pursuant to the Offering Documents the duty to make a
  14 reasonable and diligent investigation of the statements contained in the Offering
  15 Documents to ensure that such statements were true and that there was no omission to
  16 state a material fact required to be stated in order to make the statements contained
  17 therein not misleading. These defendants, in the exercise of reasonable care, should
  18 have known of the misstatements and omissions contained in the Offering Documents
  19 as set forth above.
  20        82.      Plaintiffs did not know, nor in the exercise of reasonable diligence could
  21 Plaintiffs have known, of the untruths and omissions contained in the Offering
  22 Documents and roadshow presentation at the time Plaintiffs acquired FAT Brands
  23 common stock.
  24        83.      By reason of the conduct alleged herein, each of the Defendants named in
  25 this Count violated §12(a)(2) of the Securities Act. As a direct and proximate result of
  26 such violations, Plaintiffs and the other members of the Class who purchased FAT
  27 Brands common stock pursuant to the Offering Documents sustained substantial
  28
                                            - 23 -
                         SECOND AMENDED CLASS ACTION COMPLAINT
                       FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 25 of 29 Page ID #:1114




   1 damages in connection with their purchases of FAT Brands stock. Accordingly,
   2 Plaintiffs and the other members of the Class who hold the common stock issued
   3 pursuant to the Offering Documents have the right to rescind and recover the
   4 consideration paid for their shares, and hereby tender their common stock to the
   5 defendants sued herein. Class members who have sold their common stock seek
   6 damages to the extent permitted by law.
   7         84.   This claim was brought within one year after the discovery of the untrue
   8 statements and omissions in the Offering Documents and within three years after FAT
   9 Brands shares were sold to the Class in connection with the IPO.
  10                                    COUNT II
                           Violation of §15 of the Securities Act
  11
           Against Defendants FAT Brands, FCCG, and the Individual Defendants
  12         85.   Plaintiffs repeat and reallege the allegations contained above as if fully set
  13 forth herein.
  14        86. This Count is brought pursuant to §15 of the Securities Act against
  15 Defendant FAT Brands, Defendant FCCG, and the Individual Defendants.
  16         87.   The Individual Defendants each were control persons of FAT Brands by
  17 virtue of their positions as directors and/or senior officers of FAT Brands. Each of these
  18 Defendants had the ability to influence the policies and management of FAT Brands
  19 by their voting and control over statements made by FAT Brands in the Offering
  20 Documents. The Individual Defendants also each had a series of direct and/or indirect
  21 business and/or personal relationships with other directors and/or officers and/or major
  22 shareholders of FAT Brands.
  23         88.   FAT Brands controlled the Individual Defendants and all of its employees.
  24         89.   FCCG controlled FAT Brands prior to and following the Company’s IPO.
  25 As conceded in the IPO Offering Documents, FAT Brands was at the time of its IPO
  26 and would remain following the IPO a “controlled company,” and that “[t]he
  27
  28
                                           - 24 -
                        SECOND AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 26 of 29 Page ID #:1115




   1 stockholders of FCCG, including Mr. Wiederhorn, will indirectly benefit from the
   2 proceeds of this Offering.”
   3         90.   The Individual Defendants had a financial interest in taking the
   4 Company’s stock public in order to increase the value and marketability of their
   5 investment. Defendants FCCG and Wiederhorn had particularly strong motives to
   6 undertake the IPO in light of the fact that FAT Brands common stock was subject to a
   7 $0.48 annual dividend, as FCCG owned eight million shares of FAT Brands common
   8 stock at the time of the IPO and Wiederhorn’s family owned 75% of FCCG at the time.
   9         91.   This claim was brought within one year after the discovery of the untrue
  10 statements and omissions in the Offering Documents and within three years after the
  11 Company’s securities were sold to the Class in connection with the IPO. It is therefore
  12 timely.
  13         92.   By reason of the above conduct, for which the Company, FCCG, the
  14 Executive Defendants, and TriPoint are primarily liable, as set forth above, the
  15 Individual Defendants are jointly and severally liable with and to the same extent as
  16 the Company’s pursuant to Section 15 of the Securities Act, 15 U.S.C. 77o.
  17                                PRAYER FOR RELIEF
  18         WHEREFORE, Plaintiffs pray for relief and judgment as follows:
  19         A.    Determining that this action is a proper class action, certifying Plaintiffs
  20 as class representatives under Federal Rule of Civil Procedure 23 and appointing
  21 Plaintiffs’ counsel as Class Counsel;
  22         B.    Awarding compensatory damages in favor of Plaintiffs and the other Class
  23 members against all Defendants, jointly and severally, for all damages sustained as a
  24 result of Defendants’ wrongdoing, in an amount to be proven at trial, including interest
  25 thereon;
  26       C.      Awarding Plaintiffs and the Class their reasonable costs and expenses
  27 incurred in this action, including counsel fees and expert fees;
  28
                                           - 25 -
                        SECOND AMENDED CLASS ACTION COMPLAINT
                      FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 27 of 29 Page ID #:1116




   1          D.    Awarding rescission or a rescissory measure of damages; and
   2          E.    Such equitable/injunctive or other relief as deemed appropriate by the
   3 Court.
   4                               JURY TRIAL DEMANDED
   5          Plaintiffs hereby demand a trial by jury.
   6
   7 DATED: August 5, 2019                           Respectfully submitted,
   8                                                 THE ROSEN LAW FIRM, P.A.
   9
                                                     By: /s/ Laurence M. Rosen
  10                                                 Laurence M. Rosen (SBN 219683)
  11                                                 355 South Grand Avenue, Suite 2450
                                                     Los Angeles, CA 90071
  12                                                 Tel. (213) 785-2610
  13                                                 Fax: (213) 226-4684
                                                     Email: lrosen@rosenlegal.com
  14
  15                                                 Joshua Baker (admitted pro hac vice)
                                                     101 Greenwood Avenue, Suite 440
  16                                                 Jenkintown, PA 19046
  17                                                 Tel: (215) 600-2817
                                                     Fax: (212) 202-3827
  18                                                 Email: jbaker@rosenlegal.com
  19
                                                     KASKELA LAW LLC
  20                                                 D. Seamus Kaskela (admitted pro hac
  21                                                 vice)
                                                     201 King of Prussia Road, Suite 650
  22                                                 Radnor, PA 19087
  23                                                 Tel: (484) 258-1585
                                                     Email: skaskela@kaskelalaw.com
  24
  25                                                 Co-Lead Counsel for Lead Plaintiffs
  26
  27
  28
                                            - 26 -
                         SECOND AMENDED CLASS ACTION COMPLAINT
                       FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 28 of 29 Page ID #:1117




   1                                          ROBBINS ARROYO LLP
                                              Stephen J. Oddo
   2
                                              Gregory Del Gaizo
   3                                          600 B Street, Suite 1900
                                              San Diego, CA 92101
   4
                                              Telephone: (619) 525-3990
   5                                          Facsimile: (619) 525-3991
                                              Email: gdelgaizo@robbinsarroyo.com
   6
                                                     soddo@robbinsarroyo.com
   7
   8                                          Additional Counsel for Plaintiffs

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         - 27 -
                      SECOND AMENDED CLASS ACTION COMPLAINT
                    FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:18-cv-07469-PSG-PLA Document 61 Filed 08/05/19 Page 29 of 29 Page ID #:1118




   1                             CERTIFICATE OF SERVICE
   2
   3        I hereby certify that on August 5, 2019 a copy of the foregoing was filed
   4 electronically via the Court’s CM/ECF system. Notice of this filing will be sent by e-
   5 mail to all parties by operation of the Court’s electronic filing system. Parties may
   6 access this filing through the Court’s CM/ECF System.
   7        I certify under penalty of perjury that the foregoing is true and correct.
   8
       Executed on August 5, 2019                   /s/ Laurence M. Rosen
   9
                                                    Laurence M. Rosen
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          - 28 -
                       SECOND AMENDED CLASS ACTION COMPLAINT
                     FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
